DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SEBASTIAN HANIGK ("RSQ-MAC: A robust, self-organising, hybrid TDMA/OFDMA medium access protocol for vehicular, sensor, and tactical ad-hoc networks," COMMUNICATION SYSTEMS (ICCS), 2010 IEEE INTERNATIONAL CONFERENCE ON, IEEE, PISCATAWAY, NJ, USA, 17 November 2010, pages 534-539, XP031848431, ISBN: 978-1-4244-7004-4, hereinafter “Hanigk”) in view of Au et al. (US 2016/0353475, hereinafter “Au”).
For claim 1, Hanigk discloses A method for expediting sensor reporting in a wireless hybrid time division multiple access (TDMA) shared-medium network (see Hanigk I. Introduction), the method comprising: 
performing, by a wireless network host system, a TDMA channel allocation process for the wireless hybrid TDMA shared-medium network such that each sensor device of a plurality of sensor devices is assigned a different timeslot of a plurality of timeslots for data transmissions on the wireless hybrid TDMA shared-medium network (A first major building block is the division of time into frames, each frame containing a number of transmission slots. Apart from the break-in mechanism (discussed later in Section IV-D), a transmission takes only place in allocated slots. The second division is in the frequency domain where the channel bandwidth is subdivided into OFDM subcarriers. In combination with the TDMA slots, each node gets via the operational phase algorithm a set of subcarriers and time slots assigned for transmission. Figure 2 shows the general layout in both domains; see Hanigk page 3, left column, section A. 2D-frame structure and Fig. 4); 
reserving within each timeslot of the plurality of timeslots, a grant-free transmission window, wherein any sensor device of the plurality of sensor devices is permitted to transmit data during any grant-free transmission window (The TDMA slots in every OFDM subcarrier are further divided into two major parts, namely a first and second data interval. The data intervals are spaced with a break-in interval in which all nodes listen for a broadcasted break-in signal; finally the slots are delimited by a guard interval which is necessary to diminish the risk of inter-symbol interference (ISI). Figure 3 shows the layout of such a TDMA slot…As shown in Figure 3, a break-in interval in each slot exists. The rationale behind this interval is to enable preemption for unplanned traffic with high priority; see Hanigk page 3, left column section B. Slot layout and page 4, right column section D. Break-in capability);  
determining, by the sensor device, the sensor data is to be transmitted to the wireless network host system prior to a next assigned timeslot assigned to the sensor device (If a node has to broadcast such high-priority data, it waits for the current slot’s break-in interval and transmits a break-in signal. Since the break-in signal is slot-dependent, a node can selectively preempt a set of subcarriers. All nodes listen during the break-in intervals on the channel, and nodes which are currently in the midst of their transmission slots abort their respective transmissions; see Hanigk page 4, right column section D. Break-in capability and Fig. 4); and 
in response to the sensor device determining the sensor data is to be transmitted, transmitting, by the sensor device, a message indicative of the sensor data and an identifier of the sensor device during a grant-free transmission window of a timeslot assigned to a different sensor device of the plurality of sensor devices (The node performing the break-in now transmits its message in the second data interval of the current slot and the following slots, each time transmitting the break-in signal in the interval. Normal communication resumes in the next slot after the preempting node has stopped transmitting the break-in signal. Since the break-in mechanism is not for planned QoS support, the risk of two nodes having colliding preemption intent is minimal.; see Hanigk page 4, right column section D. Break-in capability and Fig. 4).
Hanigk does not explicitly disclose measuring, by a sensor device of the plurality of sensor devices, sensor data. Au discloses measuring, by a sensor device of the plurality of sensor devices, sensor data (The region 254 is allocated for uplink data transmissions, and for transmission of uplink feedback information, such as measurement information ( e.g. channel quality feedback, sounding reference signal… Grant-free data transmissions may be beneficial for supporting communications for particular devices or applications in a wireless network, such as, but not limited to, machine type communication (MTC). MTC may occur as part of the "Internet of things", where a low data rate may be acceptable or mandated by the use of less complex or costly data transmitters, receivers and power sources. Where a communication from a machine to a network includes a status update, sensor reading, alarm or the like, the requirement for a high data rate is less likely. Such transmissions may include large numbers of communications of relatively small packet size and require a relatively low data rate. Similar characteristics may occur for downlink transmissions from the network to the device or machine; see Au par. 0043-0044 and Fig. 2B).  It would have been obvious to the ordinary skilled in the art before the effective filing date to use Au's arrangement in Hanigk's invention to implement adaptive frame structures capable of efficiently supporting different traffic types (see Au par. 0003).
For claims 2 and 13, Hanigk does not explicitly disclose The method for expediting sensor reporting in the wireless hybrid TDMA shared-medium network of claim 1, the method further comprising: transmitting, by the wireless network host system, in response to receiving the message indicative of the sensor data and the identifier of the sensor device during the grant-free transmission window of the timeslot assigned to the different sensor device of the plurality of sensor devices, an acknowledgement message indicative of the message having been successfully received by the wireless network host system. Au discloses The method for expediting sensor reporting in the wireless hybrid TDMA shared-medium network of claim 1, the method further comprising: transmitting, by the wireless network host system, in response to receiving the message indicative of the sensor data and the identifier of the sensor device during the grant-free transmission window of the timeslot assigned to the different sensor device of the plurality of sensor devices, an acknowledgement message indicative of the message having been successfully received by the wireless network host system (the uplink ACK/NACK message is communicated to acknowledge receipt of a downlink data transmission communicated in a previous downlink TDD TTI or in the region 251 of the downlink TDD TTI 250… In the example shown in FIG. 2B, the region 254 may be viewed as an uplink transmission opportunity (TO) for uplink transmissions of, e.g., low latency uplink traffic or ACK/NACK messages, and may contain one or more orthogonal frequency division multiplexing (OFDM) symbols or slots; see Au par. 0043-0044). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Au's arrangement in Hanigk's invention to implement adaptive frame structures capable of efficiently supporting different traffic types (see Au par. 0003).
For claim 12, Hanigk discloses A hybrid time division multiple access (TDMA) shared-medium network system (see Hanigk I. Introduction), comprising: 
a network host system that communicates with a plurality of sensor devices, wherein the network host system: 
performs a TDMA channel allocation process for the hybrid TDMA shared-medium network such that each sensor device of the plurality of sensor devices is assigned a different timeslot of a plurality of timeslots for data transmissions on the hybrid TDMA shared-medium network (A first major building block is the division of time into frames, each frame containing a number of transmission slots. Apart from the break-in mechanism (discussed later in Section IV-D), a transmission takes only place in allocated slots. The second division is in the frequency domain where the channel bandwidth is subdivided into OFDM subcarriers. In combination with the TDMA slots, each node gets via the operational phase algorithm a set of subcarriers and time slots assigned for transmission. Figure 2 shows the general layout in both domains; see Hanigk page 3, left column, section A. 2D-frame structure and Fig. 4); and 
reserves, within each timeslot of the plurality of timeslots, a grant-free transmission window, wherein any sensor device of the plurality of sensor devices is permitted to transmit data during any grant-free transmission window (The TDMA slots in every OFDM subcarrier are further divided into two major parts, namely a first and second data interval. The data intervals are spaced with a break-in interval in which all nodes listen for a broadcasted break-in signal; finally the slots are delimited by a guard interval which is necessary to diminish the risk of inter-symbol interference (ISI). Figure 3 shows the layout of such a TDMA slot…As shown in Figure 3, a break-in interval in each slot exists. The rationale behind this interval is to enable preemption for unplanned traffic with high priority; see Hanigk page 3, left column section B. Slot layout and page 4, right column section D. Break-in capability); and 
the plurality of sensor devices, wherein a sensor device of the plurality of sensor devices: 
transmits sensor data to the network host system during a timeslot of the plurality of timeslots assigned to the sensor device (After all slots within a frame duration have been selected for the node, it enters the continuous operation phase as shown in Figure 5; see Hanigk page 3 right column, last paragraph); 
determines the sensor data is to be transmitted to the network host system prior to a next assigned timeslot assigned to the sensor device (If a node has to broadcast such high-priority data, it waits for the current slot’s break-in interval and transmits a break-in signal. Since the break-in signal is slot-dependent, a node can selectively preempt a set of subcarriers. All nodes listen during the break-in intervals on the channel, and nodes which are currently in the midst of their transmission slots abort their respective transmissions; see Hanigk page 4, right column section D. Break-in capability and Fig. 4); and 
transmits, in response to the sensor device determining the sensor data is to be transmitted to the network host system prior to a next assigned timeslot assigned to the sensor device, a message indicative of the sensor data and an identifier of the sensor device during a grant-free transmission window of a timeslot assigned to a different sensor device of the plurality of sensor devices (The node performing the break-in now transmits its message in the second data interval of the current slot and the following slots, each time transmitting the break-in signal in the interval. Normal communication resumes in the next slot after the preempting node has stopped transmitting the break-in signal. Since the break-in mechanism is not for planned QoS support, the risk of two nodes having colliding preemption intent is minimal; see Hanigk page 4, right column section D. Break-in capability and Fig. 4).
Hanigk does not explicitly disclose measures sensor data; Au discloses measures sensor data (The region 254 is allocated for uplink data transmissions, and for transmission of uplink feedback information, such as measurement information ( e.g. channel quality feedback, sounding reference signal… Grant-free data transmissions may be beneficial for supporting communications for particular devices or applications in a wireless network, such as, but not limited to, machine type communication (MTC). MTC may occur as part of the "Internet of things", where a low data rate may be acceptable or mandated by the use of less complex or costly data transmitters, receivers and power sources. Where a communication from a machine to a network includes a status update, sensor reading, alarm or the like, the requirement for a high data rate is less likely. Such transmissions may include large numbers of communications of relatively small packet size and require a relatively low data rate. Similar characteristics may occur for downlink transmissions from the network to the device or machine; see Au par. 0043-0044 and Fig. 2B).  It would have been obvious to the ordinary skilled in the art before the effective filing date to use Au's arrangement in Hanigk's invention to implement adaptive frame structures capable of efficiently supporting different traffic types (see Au par. 0003).
For claim 19, Hanigk does not explicitly disclose The hybrid TDMA shared-medium network system of claim 12, wherein each sensor device of the plurality of sensor devices comprises: a wireless transceiver used to communicate via the hybrid TDMA shared-medium network, one or more processors, one or more non-transitory processor-readable mediums, and one or more sensors. Au discloses The hybrid TDMA shared-medium network system of claim 12, wherein each sensor device of the plurality of sensor devices comprises: a wireless transceiver used to communicate via the hybrid TDMA shared-medium network, one or more processors, one or more non-transitory processor-readable mediums, and one or more sensors (FIG. 18 is a block diagram of an embodiment processing system 1800 for performing methods described herein, which may be installed in a host device. As shown, the processing system 1800 includes a processor 1804, a memory 1806, and interfaces 1810-1814, which may (or may not) be arranged as shown in FIG. 18; see Au par. 0079-0081, Figs 18 and 19). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Au's arrangement in Hanigk's invention to implement adaptive frame structures capable of efficiently supporting different traffic types (see Au par. 0003).
Claims 5-7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hanigk and Au and further in view of Shen et al. (US 2017/0238270, hereinafter “Shen”).
For claim 5 and 16, the combination of Hanigk and Au does not explicitly disclose The method for expediting sensor reporting in the wireless hybrid TDMA shared-medium network of claim 1, further comprising: determining, by the sensor device, an amount of time until the timeslot is assigned to the sensor device. Shen discloses The method for expediting sensor reporting in the wireless hybrid TDMA shared-medium network of claim 1, further comprising: determining, by the sensor device, an amount of time until the timeslot is assigned to the sensor device (According to this implementation of the update_fut_slot( ) function, if a node is attempting to acquire a time slot, the node schedules to access one of the available time slots 'equally likely'. In case there is no available time slot, the node records that it is 'waiting for availability' to acquire a time slot(s). One way to implement the scheduling of time slot access is by updating the entries of a vector that includes the indices of the time slots that the node is planning to access in the future but has not accessed yet, i.e., the vector fut_slot_num in FIG. SF. If the node is waiting for availability to acquire a time slot, the corresponding entry in the vector fut_slot_num can be set to a specific number that is out of the range of indices of time slots in a frame; see Shen par. 0079 and Fig. 5F). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Shen's arrangement in Hanigk's invention to detect a transmission collision wherein multiple nodes transmit messages in a same indexed time slot and reassign each node of the multiple colliding nodes to a different indexed time slot upon detection of the transmission collision (see Shen par. 0083).
For claims 6 and 17, the combination of Hanigk and Au does not explicitly disclose The method for expediting sensor reporting in the wireless hybrid TDMA shared-medium network of claim 5, further comprising: determining, by the sensor device, that the amount of time until the timeslot is assigned to the sensor device exceeds a defined threshold amount of time. Shen discloses The method for expediting sensor reporting in the wireless hybrid TDMA shared-medium network of claim 5, further comprising: determining, by the sensor device, that the amount of time until the timeslot is assigned to the sensor device exceeds a defined threshold amount of time (The 'deadlock problem' is a term that is used to indicate an undesired time slot assignment, in which more than one node within the same communication range are accessing each of the used time slots, which results in a continuous transmission collision of all the broadcast safety messages, preventing each of the nodes from detecting any transmission collision by employing the VeMAC collision detection technique. To deal with this problem, the microprocessor 110 determines whether a node failed to receive any packet from any neighbor node for a time duration longer than a specified threshold, a condition referred to as the 'deadlock condition'. If the specified threshold is reached or exceeded (i.e., the deadlock condition is satisfied), the microcontroller assigns different time slot or slots to the node to avoid the deadlock; see Shen par. 0078). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Shen's arrangement in Hanigk's invention to detect a transmission collision wherein multiple nodes transmit messages in a same indexed time slot and reassign each node of the multiple colliding nodes to a different indexed time slot upon detection of the transmission collision (see Shen par. 0083).
For claims 7 and 18, the combination of Hanigk and Au does not explicitly disclose The method for expediting sensor reporting in the wireless hybrid TDMA shared-medium network of claim 6, wherein transmitting the message by the sensor device is further based on determining that the amount of time until the timeslot is assigned to the sensor device exceeds the defined threshold amount of time. Shen discloses The method for expediting sensor reporting in the wireless hybrid TDMA shared-medium network of claim 6, wherein transmitting the message by the sensor device is further based on determining that the amount of time until the timeslot is assigned to the sensor device exceeds the defined threshold amount of time (On the other hand, referring to FIG. 6A and FIG. 6B, the next_slot_handler( ) function determines if the next time slot belongs to the set of time slots that the node is currently accessing, and whether or not the application layer has a safety message that is ready for transmission. Accordingly, if the function decides that a VeMAC packet should be transmitted in the next time slot, it constructs the packet and passes it to the PHY layer for transmission. Two types of VeMAC packets are defined: TYPE1 and TYPE2 packets; see Shen par. 0080). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Shen's arrangement in Hanigk's invention to detect a transmission collision wherein multiple nodes transmit messages in a same indexed time slot and reassign each node of the multiple colliding nodes to a different indexed time slot upon detection of the transmission collision (see Shen par. 0083).
Claim(s) 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hanigk and Au, and further in view of Islam et al. (US 2018/0035459, hereinafter “Islam”).
For claim 8, the combination of Hanigk and Au does not explicitly disclose The method for expediting sensor reporting in the wireless hybrid TDMA shared-medium network of claim 1, wherein the message uses a single bit to represent the sensor data. Islam discloses The method for expediting sensor reporting in the wireless hybrid TDMA shared-medium network of claim 1, wherein the message uses a single bit to represent the sensor data (An indication may be provided in an uplink control channel so that BS identifies the existence of grant-free traffic from a UE that is transmitting grant-based traffic concurrently. If the time-frequency resources of grant-free traffic are configured, a one-bit indication can notify the BS of the existence of grant-free traffic. The BS can attempt to decode the grant-free traffic in the configured time-frequency resources; see Islam par. 0067). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Islam's arrangement in Hanigk's invention to mitigate interference between the grant-based transmission and the grant-free transmission; see Islam Abstract).
For claim 11, the combination of Hanigk and Au does not explicitly disclose The method for expediting sensor reporting in the wireless hybrid TDMA shared-medium network of claim 1, further comprising: increasing a duration of each grant-free transmission window of the plurality of timeslots based on an increase in a number of sensor devices present in the plurality of sensor devices. Islam discloses The method for expediting sensor reporting in the wireless hybrid TDMA shared-medium network of claim 1, further comprising: increasing a duration of each grant-free transmission window of the plurality of timeslots based on an increase in a number of sensor devices present in the plurality of sensor devices (base station may perform grant-free activity detection based on a combination of metrics that depend on, for example, loading parameters associated with grant-free uplink transmissions, a received power level of one or more grant-free uplink transmissions, and a number of active UEs, etc. In some embodiments, activity detection is performed to identify an overlap between grant-based and grant-free traffic. If the number of grant-free VEs transmitting exceeds a threshold value, then grant-based VEs may be instructed to adjust transmission parameters over resources for which grant-free retransmissions are to occur; see Islam par. 0050). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Islam's arrangement in Hanigk's invention to mitigate interference between the grant-based transmission and the grant-free transmission; see Islam Abstract).
Claim(s) 9, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanigk and Au, and further in view of Sullivan et al. (US 2017/0098374, hereinafter “Sullivan”).
For claims 9 and 20, the combination of Hanigk and Au does not explicitly disclose The method for expediting sensor reporting in the wireless hybrid TDMA shared-medium network of claim 1, wherein each sensor device of the plurality of sensor devices is a parking sensor that detects whether a vehicle is present in a parking space in which the parking sensor is installed. Sullivan discloses The method for expediting sensor reporting in the wireless hybrid TDMA shared-medium network of claim 1, wherein each sensor device of the plurality of sensor devices is a parking sensor that detects whether a vehicle is present in a parking space in which the parking sensor is installed (The parking sensor 210 has several functions, including detecting when a vehicle occupies or leaves a spot, relaying the occupancy information to a gateway, detecting BLE-enabled devices when the spot is occupied, connecting with appropriate BLE devices, and providing information obtained through the BLE devices to the gateway; see Sullivan par. 0027). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Sullivan's arrangement in Hanigk's invention to create efficiency in parking systems by better capturing and delivering parking data (see Sullivan par. 0002).
For claim 10, the combination of Hanigk and Au does not explicitly disclose The method for expediting sensor reporting in the wireless hybrid TDMA shared-medium network of claim 9, wherein each sensor device of the plurality of sensor devices comprises a magnetometer. Sullivan discloses The method for expediting sensor reporting in the wireless hybrid TDMA shared-medium network of claim 9, wherein each sensor device of the plurality of sensor devices comprises a magnetometer (As shown in FIG. 3, a parking sensor 310 may comprise a sensor 320, one or more radio transceivers 330, a power source 340, a processor 350 and circuitry to connect the components. The sensor 320 may be implemented by a magnetometer in some embodiments and be used to accurately detect the presence of vehicles as they occupy and leave parking spots; see Sullivan par. 0027). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Sullivan's arrangement in Hanigk's invention to create efficiency in parking systems by better capturing and delivering parking data (see Sullivan par. 0002).
Allowable Subject Matter
Claims 3, 4, 14 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/Examiner, Art Unit 2415